DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claims 18 and 19. (See below).

Claim Amendments
Claim 18:
The self-locking threaded connection element according to claim 17, wherein the second group of turns is located immediately in continuation of the first group of turns.

Claim 19:
The self-locking threaded connection element, according to claim 17, wherein the first group of turns and the second group of turns have the same number of turns.




Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
This application has been reviewed by the Examiner and meets all formal and substantive (i.e. statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive support in the application disclosure as originally filed. The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. Examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, with regard to independent claim 17, the prior art fails to disclose wherein the set of turns comprises: 
first turn, with a thread pitch value equal to a reference value (P); 
second turn, with a thread pitch value increased by 0.08 mm with respect to the reference value (P);
third turn, with a thread pitch value increased by 0.16 mm with respect to the reference value (P); 
fourth turn, with a thread pitch value increased by 0.12 mm with respect to the reference value (P); 
fifth turn, with a thread pitch value increased by 0.08 mm with respect to the reference value (P); and 
sixth turn, with a thread pitch value equal to the reference value (P); and 
seventh turn, with a thread pitch value equal to the reference value (P) in combination with the additional limitations set forth in the independent claim.


Allowable Subject Matter
Claims 17-27 are allowed.
Claims 1-16 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd